UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4180
MARVIN ANTOINE PRATT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                            (CR-99-119)

                      Submitted: January 31, 2001

                      Decided: February 16, 2001

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christopher C. Fialko, RUDOLF, MAHER, WIDENHOUSE &
FIALKO, Charlotte, North Carolina, for Appellant. Brian Lee Whis-
ler, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PRATT
                             OPINION

PER CURIAM:

   Marvin Antoine Pratt appeals the district court’s imposition of a
156-month sentence imposed pursuant to Pratt’s guilty plea to four
counts of bank robbery, in violation of 18 U.S.C. § 2113(a) (1994),
and three counts of bank larceny, in violation of 18 U.S.C.A.
§ 2113(b) (West 2000). Pratt’s counsel has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), raising two issues.
Pratt filed a pro se supplemental brief raising one additional issue.

   First, Pratt asserts the district court improperly counted Pratt’s
1990 conviction for misdemeanor assault as a prior felony for sen-
tencing purposes, which resulted the district court’s determination
that Pratt was a career offender. This argument is without merit. This
Court has upheld the methodology used by the district court. United
States v. Johnson, 114 F.3d 435, 444-45 (4th Cir. 1997).

   Second, Pratt asserts the district court should have granted his
motion for downward departure on the grounds that his criminal his-
tory overstated his criminal conduct. This argument is without merit.
The district court was aware of its authority to depart, but chose not
to grant Pratt’s motion. Consequently, this issue is not appealable.
United States v. Burgos, 94 F.3d 849, 876 (4th Cir. 1996) (en banc).

  Third, Pratt asserts his due process rights have been violated since
he was not informed by the court that his criminal history would be
used to determine his sentence. This argument is without merit. This
Court has held that a district court need not inform a defendant of the
specific factors that will determine his sentence. United States v.
Good, 25 F.3d 218, 222-23 (4th Cir. 1994); see also United States v.
DeFusco, 930 F.2d 413, 415 (5th Cir. 1991).

   In accordance with Anders, we have reviewed the entire record in
this case and find no other meritorious issues for appeal. We therefore
affirm Pratt’s conviction and sentence. This Court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
                        UNITED STATES v. PRATT                         3
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this Court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid in the decisional process.

                                                            AFFIRMED